I wish sincerely to congratulate the representative
of Guyana on his unanimous election to the distinguished
post of President of the General Assembly at its forty-eighth
session. This is an expression of great respect for him and
his country. I cannot fail to note the enormous amount of
hard and complicated work, deserving of the highest
appreciation, that Mr. Stoyan Ganev, a representative of the
friendly, fraternal Bulgarian people, carried out in that post.
We welcome and congratulate the Czech Republic,
Slovakia, the former Yugoslav Republic of Macedonia,
Monaco, Andorra and Eritrea, which have this year become
Members of the United Nations.
The end of the twentieth century will undoubtedly go
down in history as a time of tectonic shifts in international
relations. With our own eyes we have seen the huge
tectonic plate of the cold war, with its intense confrontation
between two super-Powers and two ideologies, sink into the
past. Living space for a new world order has been opened
up. What will it look like?
The end of the last century was filled with dire
forebodings reflected in a surrealistic quest, and those
forebodings have, unfortunately, been borne out. The
difficult twentieth century has become the century of
confusion for the human soul and human society, and of the
extreme tension of antagonisms that have many times
brought civilization to the brink of destruction.
Today feelings and expectations are different. At the
end of the century, it would seem, the foundation is being
laid for harmonizing new ways of life in the international
community.
But the establishment of a new world order is not as
painless as one might imagine. Changes in the balance of
power and the dynamism of international relations often
mutate unforeseeably into chaotic scenes of tense
contradiction and conflict. World Powers, alliances of States
and newly emerged countries are searching for their identity
and rethinking their role in an entirely new world.
Not always can an organizing vector or a system of
values, guidelines and ideas inspiring all of us be felt in this
world.
In this situation, there is a new perception of the
potential role of the United Nations. I believe that this
organizing role of the United Nations is more lofty, more
significant and more realistic than the one formerly assigned
to it in the post-war decades, which in fact was unfeasible in
the context of confrontation between the super-Powers. It is
precisely this role for the United Nations in a new world that
the Republic of Belarus advocates most actively.
It is at this precise moment that the potential of both
the United Nations Charter and the Organization itself as a
centre for harmonizing and coordinating the action of nations
is being realized. The United Nations, as the Secretary-
General, Mr. Boutros Boutros-Ghali, has emphasized is truly
becoming irreplaceable.
Undoubtedly, the new role of the United Nations
requires a new level of efficiency in the Organization,
particularly in its main bodies - the Security Council and the
General Assembly. The Republic of Belarus supports the
reforms aimed at helping the Organization adapt to the
fundamentally new realities and making the procedures of its
main bodies more democratic. But in surging forward, one
should not lose contact with the ground under one’s feet.
Reforms, responsibilities and the future are those reference
points on which we believe we should constantly focus our
attention.
26 General Assembly - Forty-eighth session
At this decisive moment, the Security Council is
becoming the centre of attention, like a magic crystal ball in
which one can discern the future. Naturally, reforming the
Council, including expanding its membership, requires an
especially responsible approach. Mindful that in these new
conditions, this most important United Nations body cannot
remain the same as it was designed and created almost half
a century ago, we support a careful search for consensus on
all issues related to its reform. Changes in the Security
Council - especially today, when its work has become much
more intensive - should not hamper the productiveness of its
efforts. To a large extent these efforts depend, in our view,
on well-coordinated activities among all of the Council’s 15
members, on their adherence to the purposes and principles
of the Charter of the Organization and on their highly
conscientious, responsible attitude, proved, through real
deeds, to the entire international community.
The Republic of Belarus, as representatives know, is
one of the candidates for a non-permanent seat on the
Security Council for 1994 to 1995. Today, on the eve of the
golden jubilee of the United Nations, the fiftieth anniversary
of its creation, it is appropriate to recall that at the time of
the inception of the World Parliament back in 1945, Belarus
was a founding member of the United Nations, having been
among the first to sign its Charter.
It is appropriate to recall here that we have gained a
certain amount of experience through working in the
Security Council from 1974 to 1975. It is also true that we
have been represented in that important body the fewest
number of times compared to our friends and colleagues in
the regional group, but we hope that this injustice will be
redressed at the forthcoming elections.
The new historical conditions which led to the creation
of the Commonwealth of Independent States, with Minsk as
the host city for its coordinating organs, have made us take
a fresh look at our role and at our possibilities of
participating in the life of the international community. This
is also attested to by the joint support of the Commonwealth
and of a number of friendly States for Belarus’s candidature
for non-permanent membership in the Security Council. For
us, the submission of the candidature of the Republic of
Belarus for membership in the Security Council does not
represent merely a spontaneous political gesture nor a
hankering for pro-forma prestige. Historical circumstances
are such that the experience and the potential of Belarus, at
this very difficult moment in the formation of a new world
order, can be of great importance to the international
community.
Let us take a look at this experience and potential in
those areas which have become very important for
preserving global peace and security, as is widely recognized
and attested to even by this current debate.
I deal first with the proliferation of weapons of mass
destruction. As representatives are aware, Belarus is one of
the four States that inherited strategic nuclear potential from
the former Soviet Union. In our case, this is an important
modern arsenal located in the heart of the European
continent on mobile strategic missiles. It directly affects
global security, the nuclear balance and nuclear non-
proliferation. Belarus, however, renounces the prestige of a
nuclear State, the sword of Damocles referred to here by
President Clinton, and has chosen non-nuclear status.
Having made the appropriate commitments, we are
fulfilling them in practice. In 1992 we were the first to
remove tactical nuclear weapons from our territory; in fact,
that was done ahead of schedule. Last February, the
Parliament of Belarus virtually unanimously ratified the
Strategic Arms Reduction Treaty (START I) and the Lisbon
Protocol to that Treaty, and also took the decision to accede,
as a non-nuclear State, to the Treaty on the Non-Proliferation
of Nuclear Weapons. In July of this year the instruments of
accession were deposited in Washington, Moscow and
London.
I wish to emphasize that since May 1992 - that is, since
the signing of the Lisbon Protocol - we have never given
any grounds for anyone to doubt the honesty, logic and
consistency of our actions. Of all the States which are the
nuclear heirs to the Soviet Union, Belarus was the first, and
still the only one, to have rejected nuclear weapons in
practice. Moreover, it did so without any preconditions or
reservations. Thus, for the first time in the history of the
international community, a sovereign State has voluntarily
renounced a real opportunity to possess and develop nuclear
potential. This is truly a large-scale contribution by Belarus
to global security and the non-proliferation of nuclear
weapons. I wish to emphasize once again that our words
and deeds are not at variance.
Having put forward from this lofty rostrum in 1990 the
idea of creating a non-nuclear belt from the Baltic to the
Black Sea, we have, to the best of our abilities, been
transforming our territory into part of such a belt. We hope
that in due course our idea will be supported and developed
by our neighbours.
Of great concern to the international community is the
threat of illegal exports from the territory of the former
Forty-eighth session - 29 September l993 27
Soviet Union of nuclear materials, technology and
equipment, which can fall into irresponsible hands.
Responding to this danger, Belarus was the first State of the
region to enter into a large-scale agreement with the United
States to set up a stringent system for export control. Work
on implementing this agreement is already under way.
Other initiatives put forward by my country are no less
familiar to the United Nations. After many years of effort
by Belarus, there has been agreement on international
machinery that has the potential to prevent States from
replenishing their arsenals with new types of weapons of
mass destruction. During this session we intend to continue
our active work in this area.
Taking an authoritative position on these issues,
Belarus, on behalf of and on the instructions of the States of
the Commonwealth of Independent States, intends during
this session to present a joint declaration by the
Commonwealth of Independent States on issues of the
non-proliferation of weapons of mass destruction and their
delivery systems.
I turn now to reductions in conventional weapons. Our
country does not manufacture battle tanks, and never has.
Yet we now have more tanks per capita than any other
European State - another part of the difficult heritage of the
former Soviet Union. When we decided to accede to the
Treaty on Conventional Forces in Europe, we knew full well
that Belarus would have to eliminate 1.7 times more tanks
than the United States, 10 times more than the United
Kingdom and 50 times more than France. That
disproportionate burden is not taken into consideration in the
Treaty, since the Republics of the former Soviet Union had
no opportunity to participate in its preparation.
At stake, however, was the fate of a highly important
international agreement on which many European countries
had been working for more than 20 years, and so as not to
torpedo all that work and set Europe back many years we
undertook that excessive burden, at great cost to ourselves.
Now, Belarus is making an enormous contribution to
strengthening regional and international security by
destroying the weapons of what was the most powerful
military tank district in the former Soviet Union. We are
doing this with extreme difficulty, because of the problems
of the present transitional period. I would note that this
often results in a lack of understanding among our own
people: during an energy crisis, we are destroying tanks
while we lack the energy resources to carry out our crop-
sowing campaign.
Weapons are immoral, just as the Moloch of war is
immoral. But the process of disarmament has turned out to
be far from idyllic: a catch-phrase of our century - "Guns
before butter" - has been fulfilled in a most unexpected way,
for the destruction of the guns has done nothing to increase
the supply of butter.
In reducing its conventional weapons, Belarus is guided
by the interests of all, and is entitled to expect reciprocity
from other States in overcoming its difficulties.
On the whole, the heritage of the former Soviet Union
has been a difficult one: an economy among the most
highly militarized, and large military contingents. Suffice it
to say that at the start of 1992 there were three times as
many soldiers and officers per thousand civilians on our
territory as there were on average in the USSR.
Working sincerely to keep Belarus neutral, our
Parliament and our Government have adopted a policy
intended to demilitarize the national economy, including a
50 per cent reduction in our army over five years and the
development and adoption of a defensive military doctrine.
Having lived over the centuries through the horror of
numerous wars, and having lost in their flames millions upon
millions of its citizens, the Republic of Belarus will do its
utmost to ensure that the firestorm of military confrontation
will never again consume its territory.
I shall deal now with ethnic conflicts.
Acute and bloody ethnic, religious and intercommunal
clashes have become a dangerous feature of the new world.
The deep, often irrational, roots of these conflicts pose an
especially difficult challenge to the entire international
community, for they do not respond to simple prescriptions
for settlement. In Belarus, profound social transformations
are taking place against a background of unique mutual
tolerance among varied ethnic, cultural and religious groups
within our society. Not a single drop of blood has stained
the soil of Belarus during this difficult time of transition.
We shall continue to do our best so that Belarus, nestled in
the very heart of the European continent, can continue to set
an example of political, ethnic and religious balance.
Belarus is unique in its humanistic spirit, which can
guarantee stability and irreversible democratic reform, and
28 General Assembly - Forty-eighth session
we sincerely offer to the Security Council our experience of
coexistence among different ethnic groups and the centuries-
old tradition of national, cultural and religious tolerance that
is a feature of our country.
I am sure that tolerance can be an important key to the
resolution of any conflict. With international effort, we can
succeed. It was tolerance in the highest sense of the word
that made possible a recent handshake, which finally opened
the way to what had seemed the impossible: a Middle East
settlement. It is tolerance that will determine the success of
the process under way in South Africa, and it is a lack of
tolerance that is delaying the settlement of the crisis in
Bosnia.
Instability; ethnic and religious clashes; ethnic and
regional separatism; internal political strife: they have all
reached tragic levels in the post-Soviet areas. In a number
of cases, they have grown into local military conflicts, and
even wars. The internal stability of Belarus and its position
at the centre - serving as host to the coordinating bodies of
the Commonwealth of Independent States - give Belarus the
potential to be a peacemaking mediator in such conflicts.
For example, we sincerely wish to help settle the
problem of Nagorny-Karabakh. Belarus remains ready to
assist in convening the international conference on Nagorny-
Karabakh, under the auspices of the Conference on Security
and Cooperation in Europe (CSCE), to be held in our
capital, Minsk, on a date to be determined by the
participants.
We believe that the neutrality proclaimed by Belarus is
an international asset. This constitutional objective enables
us to adopt a wider, unbiased approach to determining our
positions on various issues. We do this taking due account
of the realities of today’s world and of our place in that
world. We strive to pursue our policies in such a way as to
lay the foundation for a prosperous and neutral Belarus.
Specifically, we are moving towards the development and
implementation of the principles of democracy.
The Belarus Parliament is in the final stages of
considering our new Constitution, which will consolidate the
irreversibility of the democratization of our State. We are
building a new political structure: new political parties,
national, social and political movements, and hundreds of
civic organizations have been officially registered and have
begun their political activities.
Among these organizations is the League for the
Protection of Human Rights. The evolving human-rights
status of Belarus is up to international standards. As early
as 1991 we ratified the Optional Protocol to the International
Covenant on Civil and Political Rights and recognized the
competence of the Human Rights Committee, in keeping
with article 41 of the Covenant.
Belarus commends the results of the second World
Conference on Human Rights, held this year in Vienna. The
Conference in particular reiterated the obligations of States
to ensure completely and effectively all human rights and
fundamental freedoms without any discrimination whatever
against persons belonging to national minorities. We attach
great importance to this provision.
Belarus has created and is still creating all the
necessary conditions for national minorities that live in its
territory so that they can fully enjoy human rights. But at
the same time we are far from being indifferent to the
treatment of Belarusians who live beyond our national
territory and will continue in future to follow closely the
situation of more than 2 million ethnic Belarusians who live
in different countries of the world.
Economic reforms are gaining ground in the Republic.
A gradual movement towards a market economy has
increased the level of openness of the economy and has
limited the State’s monopoly in a number of areas of life.
Concrete steps towards creating a private sector have been
taken. The law on private landed property, which is of
fundamental importance in this respect, has been in force
since 1 September. The adoption of these legislative acts,
like the laws on property, entrepreneurship, and foreign
investment, has created the basis for the further development
of market relations. Right now Belarus is on the threshold
of a wider stage of its privatization.
The Republic of Belarus, like other States of this
region, is vitally concerned about developing and
strengthening multilateral cooperation in the economic field.
We believe that there are forms of discrimination and
limitation with respect to the States of Central and Eastern
Europe which should, along with the cold war, become a
thing of the past. Any delay here will be at variance with
the political and economic realities of the world.
Belarus is striving to lift barriers and limitations in the
field of trade and has taken a decision to start negotiations
on its accession to the General Agreement on Tariffs and
Trade (GATT). We also hope that very soon the Uruguay
Round will be successfully completed.
Forty-eighth session - 29 September l993 29
Integration on a new level of economic activity within
the Commonwealth of Independent States (CIS) is especially
urgent for us. Belarus was one of the main initiators for
setting up an economic union within the framework of the
CIS and of concluding an appropriate agreement to that
effect. It is with great pleasure that I state that an agreement
on setting up such an economic union was signed recently,
under the chairmanship of Mr. Shushkevich, in Moscow at
the meeting of the Council of Heads of State of the CIS.
This opens up favourable prospects for the economic
stabilization of the Commonwealth of Independent States and
for the gradual overcoming of the most acute problems of
this transitional stage. I am convinced that the agreements
reached in Moscow will mark a transition towards radically
new relations, that is, market relations, and will inevitably
lead to the formation on that basis of the eastern European
commonwealth, a geopolitical and economic group of a
market type that will gradually, but at the same time
consistently and unswervingly, become integrated into
European and world economic structures.
These new prospects encourage us also because they
will help Belarus, I hope, in the near future to strengthen its
real capacity to pay and settle to a large extent the problem
of our financial obligations to the United Nations.
We are well aware of the acuteness of the financial
situation of the Organization. That is why, despite our own
extremely difficult economic and financial situation, the
Government of Belarus recently made a contribution
amounting to $3.5 million to the budget of the Organization
and, in effect, has fully settled its arrears. I wish to assure
Members of the United Nations that we will
continue to do what we can within our very limited
resources. But the United Nations itself through its main
organ the General Assembly must take steps to have the
financial obligations of Belarus strictly match our real
capacity to pay. In particular the new realities warrant a
decision without further delay on the relocation of our
country from Group B to Group C in the scheme of the
apportionment of expenses for United Nations peace-keeping
operations.
At the beginning of my statement I mentioned the great
hopes for the future which Belarus places on United Nations
activities. However, there is one very special area for us in
which United Nations assistance is vitally important, and that
is the environment and our "eternal wound that does not
heal" - Chernobyl - the most terrible nuclear disaster.
Along with the growth of cancer, especially among
children, of great concern to us recently has been the social
and psychological stress among our people. The birth rate
has fallen dramatically and the number of psychogenic
diseases has been growing rapidly. People are overwhelmed
by a concern about their health and the health of their
children. This has also affected the pace of the Republic’s
transition to new social and economic realities. We call
upon the United Nations, in close cooperation with the
Commission of the European Communities, to continue their
efforts to further study and overcome the consequences of
the Chernobyl disaster. We hope that in the process of
reforming the United Nations system and its Secretariat the
necessary institutional and programme mechanisms will be
worked out to further carry out Chernobyl-related activities
in the interests of the entire international community, taking
into consideration the great significance and uniqueness of
the lessons of the Chernobyl tragedy.
The activities carried out by the new United Nations
Coordinator on Chernobyl, Mr. Jan Eliasson, the beginning
of whose work is greatly appreciated by us, gives us hope
that the United Nations potential will be used actively
enough to yield tangible practical results.
In the post-Chernobyl era we need moral and
psychological support, sometimes simply compassion. In
this connection I should like to recall the words of a great
Russian writer, Fyodor Dostoyevsky, who is connected to
Belarus by birth. He once declared that beauty and the
nobility of human relations would save the world. To that
I would add compassion because they in effect are
inseparable since beauty is always noble while compassion
and nobility are always beautiful.
Belarus, living through the post-Chernobyl nightmare,
having over centuries survived the nightmare of many raids,
invasions and wars, poverty and hardship, understands the
pain, the suffering, of the peoples of the developing
countries as no other country does. Poverty, diseases, child
mortality, in many parts of the world cannot leave people of
good will indifferent. Indeed it is immoral to fail to take
note of this. I am convinced that the new world order will
entail a fairer distribution of the world’s wealth and it will
be marked by assistance to those who for decades have been
unjustifiably doomed to poverty, stagnation and predictable
backwardness and have had to be content with the remaining
crumbs of the wealth produced by them but then
redistributed and not in their favour.
As one of the original members of the Commission on
Sustainable Development, our country is striving to
30 General Assembly - Forty-eighth session
contribute to its work in a way that reflects the ecological
and economic interests of all groups of States in a balanced
manner. We support efforts to elaborate an international
convention on desertification; the search for a solution to the
problems of the small developing island States; and the
search for new and additional resources for developing
countries.
Aware, under the conditions of post-Chernobyl realities,
of the significance of ecological problems in finding a
solution, Belarus has been actively supporting the
implementation of the decisions and recommendations of the
first-ever summit in history held in the interests of the Earth.
The Parliament of the Republic of Belarus has already
ratified the Convention on Biological Diversity and is now
examining the issue of acceding to the Convention on
Climate Change. We support priority consideration of
ecological problems within the context of international
cooperation, and the Republic of Belarus supports the idea
of transforming, in the near future, the Commission on
Sustainable Development into the United Nations council on
ecological security. We are ready to contribute to the
elaboration of its structure and mandate.
The United Nations is moving from the old epoch to
the new one with an imposing baggage. Certain parts of it
have already become obsolete and will be of interest only to
historical researchers; others contain the grains of that new
future role to be played by the United Nations in this quickly
evolving world which I have already spoken about - for
example, a positive and future-oriented experience of large-
scale peace-keeping operations in Namibia and Cambodia.
Standing on the threshold of the third millennium, one can
hardly envisage all of the details of the general picture of the
future world. However, the prospects that lie ahead are what
matters most, and they are clearly visible. From the role of
cease-fire organizer to the role of peace guarantor, from the
role of peace guarantor to the role of co-organizer of life in
the international community, a wise and authoritative
arbitrator whose political will is without doubt recognized by
all: that is the way we see the role of the United Nations in
the next century. Meeting the challenges of the time,
Belarus is ready to work together with other friendly States,
including, if this is the will of the General Assembly, within
the Security Council of the United Nations.
